

116 HRES 335 IH: Expressing support for the recognition of April as Arab American Heritage Month and celebrating the heritage and culture of Arab Americans in the United States.
U.S. House of Representatives
2019-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 335IN THE HOUSE OF REPRESENTATIVESApril 30, 2019Ms. Shalala (for herself, Ms. Tlaib, Mrs. Dingell, Mr. Pascrell, Mr. Perlmutter, Mr. Soto, Ms. Eshoo, Mr. Levin of Michigan, Mr. Lewis, Ms. Stevens, Mr. Jeffries, Ms. Dean, Mr. Crist, and Ms. Ocasio-Cortez) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONExpressing support for the recognition of April as Arab American Heritage Month and celebrating the
			 heritage and culture of Arab Americans in the United States.
	
 Whereas, from April 1, 2019, through April 30, 2019, the United States celebrates Arab American Heritage Month;
 Whereas for over a century, Arab Americans have been making valuable contributions to every aspect of American society—in medicine, law, business, technology, civic engagement, government, and culture;
 Whereas since migrating to America, people of Arab descent have shared their rich culture and traditions with neighbors and friends, while also setting fine examples of model citizens and public servants;
 Whereas Arab Americans have brought with them to America their resilient family values, strong work ethic, dedication to education, and diversity in faith and creed that have added strength to our democracy;
 Whereas writer Ameen Rihani’s 1911 masterpiece, The Book of Khalid, the first Arab-American novel, is an important record of Arab immigration to the Little Syria community of Lower Manhattan and today is a powerful example of the potential of the United States to strengthen ties with the Arab world;
 Whereas Arab-American poet Kahlil Gibran’s masterpiece, The Prophet, was a transformative piece of literature, with over 100 translations, making it one of the most translated books in history and discusses topics of the human condition in the most eloquent of ways by highlighting inclusion and understanding of all peoples;
 Whereas the first Arabic speaker to come to North America, Zammouri, arrived as a slave from Morocco in 1528 and was an important explorer of the present day American Southwest;
 Whereas world fairs were one of many ways that some Americans of Arab descent came to visit the United States from the Arab world and helped grow this country by creating businesses in the United States;
 Whereas entertainer Danny Thomas founded the St. Jude Children’s Research Hospital in the 1950s in Memphis, Tennessee, and today it is the leading institution in treating children with cancer as well as in researching new treatments;
 Whereas since opening, St. Jude has been providing free treatment to all children regardless of their religious affiliation, race, or ethnicity—a shining example of philanthropy and inclusivity;
 Whereas the Arab American Institute estimates that there are roughly 3,700,000 Arab Americans living in the United States;
 Whereas, according to Census Bureau data, Arabic is one of the fastest growing languages in the United States;
 Whereas there is a need for public education, awareness, and policies that are culturally competent when describing, discussing, or addressing the impacts of being Arab American in all aspects of American society, including discourse and policy; and
 Whereas the incredible contributions and heritage of Arab Americans have helped us build a better Nation: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Arab American Heritage Month;
 (2)esteems the integral role of Arab Americans in the economy, culture, and identity of the United States; and
 (3)urges the people of the United States to observe Arab American Heritage Month with appropriate programs and activities that celebrate the contributions of Arab Americans to the United States.
			